Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No. 9,351,277 (hereinafter referred to as ‘277). Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variants of each other.
Regarding claim 23, ‘277 describes a method comprising:
receiving, at a transmission point of a Coordinated Multipoint (CoMP) system, a timing feedback, wherein the timing feedback includes at least one received reference signal (RS) timing generated from a node-specific RS of at least one transmission point of the CoMP system; 
adjusting a downlink transmission timing by a particular timing value based at least in part on the timing feedback; and 

Regarding claim 31, ‘277 describes a processor for a transmission point of a Coordinated Multipoint (CoMP) system, the processor comprising:
circuitry to execute one or more instructions which, when executed, cause the processor to perform operations comprising:
decoding a signal including an indication of a timing feedback, wherein the timing feedback includes at least one received reference signal (RS) timing generated from a node-specific RS of at least one transmission point of the CoMP system;
adjusting a downlink transmission timing by a particular timing value based at least in part on the timing feedback; and
causing transmission, by the transmission point, of a downlink signal to a wireless device using the downlink transmission timing (claim 20, where [base station] device comprises processor for transmission point/coordinating node).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 23-27, 30-35 and 38-40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Liao (US 2012/0258752).
Regarding claims 23 and 31, Liao describes a method/processor for perform method (fig. 1, BS1 14 + fig. 2 BS_RCU 32), comprising:
[circuitry to execute one or more instructions which, when executed, cause the processor to perform operations comprising:]
receiving [& decoding], at a transmission point of a Coordinated Multipoint (CoMP) system, a timing feedback, wherein the timing feedback includes at least one received reference signal (RS) timing generated from a node-specific RS of at least one transmission point of the CoMP system (fig. 1 & para. 55-58, in CoMP, secondary BS1 14 (transmission point) receives & uses (decodes) timing delay difference value Tau1 (timing feedback including a RS) generated from T0 (node-specific RS) sent by the primary BS0 12 (transmission point of the CoMP system)); 
adjusting a downlink transmission timing by a particular timing value based at least in part on the timing feedback; and transmitting, by the transmission point, a downlink signal to a wireless device using the downlink transmission timing (fig. 1 & abstract or para. 77, secondary BS1 14 (transmission point) uses Tau1 as correction factor & corrects the timing of its downlink transmission (signal) to the MS (wireless device)).
Regarding claims 24 and 32, Liao describes:
wherein the timing feedback is received from the wireless device (fig. 1 & abstract, Tau1 (timing feedback) is received by secondary BS1 14 from MS 10 (wireless device)).
Regarding claims 25 and 33, Liao describes:

Regarding claims 26, 34 and 40, Liao describes:
	transmitting, by the transmission point, the timing feedback to at least one other transmission point of the CoMP system, the at least one other transmission point configured to adjust a downlink transmission timing based at least in part on the timing feedback (fig. 1 & abstract or para. 77, BS0 (transmission point) transmitting Tau2 (timing feedback) to BS2 16 (one other transmission point) to correct (adjust) its timing of downlink transmission to MS 10).
Regarding claims 27 and 35, Liao describes:
transmitting, by the transmission point, measurement set information to at least one other transmission point of the CoMP system (fig. 1 & abstract or para. 77, BS0 (transmission point) transmitting Tau1 & Tau2 each being timing delay difference (measurement set information) to BS1 or BS2 (other transmission points) in the ComP system).
Regarding claims 30 and 38, Liao describes:
the at least one received RS timing is generated from a node-specific RS transmitted by the transmission point (fig. 1 & para. 55-58, receives timing delay difference value Tau1 (timing feedback including a RS) generated from T0 (node-specific RS) sent by the primary BS0 12 (transmission point)).
Regarding claim 39, Liao describes a processor for a wireless device (fig. 2, MS_RCU 20), the processor comprising:
circuitry to execute one or more instructions which, when executed, cause the processor to perform operations comprising:
decoding a node-specific reference signal (RS) received from at least one transmission point of a Coordinated Multipoint (CoMP) system, generating a received RS timing based on the node-specific RS received from the at least one transmission point; and causing transmission of a timing feedback signal to at least one transmission point of the CoMP system, the timing feedback signal including the received RS timing, wherein the timing feedback signal is configured to cause the at least one transmission point to adjust a downlink transmission timing by a particular timing value based at least in part on the timing feedback signal ((fig. 1 & abstract or para. 55-58, in CoMP, MS 10 receives and decodes T0 value from primary BS0 and derives+transmits timing delay difference value Tau1 & Tau2 (timing feedbacks including RS timing) which causes secondary BS1 14 and BS2 16 (other transmission point) to correct/adjust their respective timings of downlink transmissions to the MS 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 36-37 and 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao as applied to claim 23 above, and further in view of Yoo (US 2011/0092231).
Regarding claims 28, 36 and 41, Liao fails to describe:
wherein the timing feedback includes a composite received RS timing generated from a plurality of node-specific RSs.
Yoo also describes timing acquisitions of multiple base stations (title/abstract), further describing:
wherein the timing feedback includes a composite received RS timing generated from a plurality of node-specific RSs (para. 101, UE performing composite timing tracking of timing references of received eNodeBs’ reference signals (RSs)).
	It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the timing feedback of Liao to include a composite received RS timing generated from a plurality of node-specific RSs as in Yoo.
	The motivation for combining the teachings is that this enables the UE to track a composite frequency for timing acquisition in wireless system (Yoo, abstract).

Claims 29, 37 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao as applied to claim 23 above, and further in view of Luo (US 2013/0083780).
Regarding claim 29 and 42, Yoo fails to further explicitly describe:
wherein the node-specific RS includes a channel-state information reference signal (CSI-RS).

wherein the node-specific RS includes a channel-state information reference signal (CSI-RS) (para. 79, reference signals used may be CSI-RS).
It would have been obvious to one with ordinary skill in the art at the time of invention by applicant to specify that the reference signals received by UEs from eNBs in Yoo being CSI-RS as in Luo.
The motivation for combining the teachings is that this is one of the ways to provide reporting and accounting for the timing (Luo, para. 8).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hall (US 6,208,871) describing time adjustment where mobile station acquires signals from 2 base stations for a time offset & send timing adjustment to 2nd BTS (fig. 3), Kuwabara (US 6,097,709) describing a receiver station which detects timing difference between adjacent base stations & transmitting such data to the 2 base stations (abstract), Yasukawa (US 2017/0339652) describing 2nd base station/transmission point receiving synchronization correction information (abstract), Kojima (US 5,761,198) describing mobile sending radio condition answer (feedback) to 2nd base station for change/correction (abstract & fig. 3), Hashimoto (US 5,550,992) describing timing control in base station by receiving UL signal for different BS, and Thadasina (US 8,364,185) describing clock resynchronizer 235 is operable to request a 
timing report from at least one mobile station, such as mobile station 260 (detx 33).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469